Case 1:19-mj-00795-RLM Document 1 Filed 09/06/19 Page 1 of 6 PagelD #: 1

AB:PP

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

—-- - ee eee ee x
UNITED STATES OF AMERICA COMPLAINT
- against - (T. 18, U.S.C., § 2422(b))
JASON SETO, 19-MJ-795
| Defendant.
~--- eee eee ee x

EASTERN DISTRICT OF NEW YORK, SS:

DAMON GERGAR, being duly sworn, deposes and states that he is a Detective
with the New York City Police Department and Task Force Officer with the Border
Enforcement Security Task Force with the Department of Homeland Security, duly appointed
according to law and acting as such.

In or about August 21, 2019 through September 5, 2019, within the Eastern
District of New York and elsewhere, the defendant JASON SETO did, using the mail or a
facility or means of interstate commerce, knowingly attempt to persuade, induce, entice, or
coerce any individual who has not attained the age of 18 years to engage in any sexual activity
for which any person can be charged with a criminal offense.

(Title 18, United States Code, Section 2422(b)).

The source of your deponent’s information and the grounds for her belief are as

follows!:

 

' Because the purpose of this Complaint is to set forth only those facts necessary to establish
probable cause to arrest, I have not described all the relevant facts and circumstances of which I
Case 1:19-mj-00795-RLM Document 1 Filed 09/06/19 Page 2 of 6 PagelD #: 2

1. I am a detective employed by the New York Police Department and I
have been a police officer for 19 years. I have been a detective for over 10 years, including
being assigned to the Vice Major Case Squad for approximately 8 years and a Task Force
Officer for 2 years with Border Enforcement Security Task Force with the Department of
Homeland Security. My responsibilities include investigations of cases involving the
promotion of a sexual performance by a child through the use of electronic devices and the
internet, possession and distribution of child pornography through the use of electronic
devices and the internet, as well as dissemination of indecent material to minors, and other
incidents of the exploitation of children on the internet. J have gained expertise in this area
through training in classes and daily work related to conducting these types of investigations.
As part of my responsibilities, I have been involved in the investigation of numerous child
pornography and child exploitation cases.

2. I have personally participated in the investigation of the offenses
discussed below. I am familiar with the facts and circumstances of this investigation from:
my personal participation in the investigation, my review of documents, my training and
experience, and discussions I have had with other law enforcement personnel. Additionally,
statements attributable to individuals herein are set forth in sum and substance and in part.

3, On or about August 21, 2019, I began working in an undercover
capacity via an Internet-connected smartphone to conduct an investigation into individuals
attempting to have sex with underage boys. I initially was contacted by an individual, who I

later determined was the defendant, JASON SETO, on a dating application which individuals

 

am aware.
Case 1:19-mj-00795-RLM Document1 Filed 09/06/19 Page 3 of 6 PagelD #: 3

3
primarily use to meet up to have sexual contact. The defendant sent me a picture of himself,
which included his face, as well as a picture of his penis. Within approximately 15 minutes
of talking to the defendant, I told him I was 14 years old. The defendant responded “cool,”
and continued talking to me. The defendant asked if] liked “older.” The defendant said he
was my “daddy” and that I was “[his] son.” The defendant asked if I like giving and
receiving oral sex. Also on that day, the defendant asked if I was free to meet up.

4, The defendant JASON SETO requested that we continue the
conversation on Telegram, an encrypted chat application, which we did. Once on the
Telegram application, he said it was “better to chat on here.” Later the defendant stated “We
have to both delete the convos each time this app is super private and that’s why I suggested .
...ugetit. It’s encrypted.”

5. The defendant JASON SETO also asked “so can u keep us a secret,” and
when I responded I said I could, he said “cool ... I have to ask to make sure ur down.” He
then said that he wanted to give me oral sex, kiss me, and “can’t wait until u suk me... u
gonna like daddy’s dick.” Conversations of this nature between myself and the defendant
continued repeatedly, even after I again said that I was 14 years old. At one point shortly
after saying that J was 14, the defendant responded “I like young.” The defendant also said
“I want ur boy dick.” When I responded “I’m not 5. I’m 14,” the defendant responded “I
like . . . perfect age.”

6. The defendant JASON SETO repeatedly expressed interest in meeting
up with me. When I asked what he wanted to do when we meet up, he responded, “Get to

know, kiss and suk dick.” The defendant later said he wanted to engage in intercourse with
Case 1:19-mj-00795-RLM Document1 Filed 09/06/19 Page 4 of 6 PagelD #: 4

4
me. The defendant repeatedly discussed what sexual acts he would do with me when we met
up. For example, on another occasion, the defendant stated “I want to stand up and have u on
ur knees sucking me while u call me daddy.” As another example, the defendant said “I want
u to get naked and sit back and let me suk u. Yeah want to please until u cum.”

7. The defendant JASON SETO also requested that I send nude photos of
myself. When I hesitated, the defendant replied “I’m not asking u to send ur face in it and
honestly I been giving u my trust and I deserve some back.” At one point, the defendant
referred to the fact that I had already seen his penis.

8. The defendant JASON SETO discussed how he wanted us to watch
child pornography when we met up. The defendant said he watched liking pornography of
boys “younger” than me, i.e., younger than 14 years old. The defendant sent me four videos
during the course of our conversations. Although the ages of the individuals in the video are
not clear, based on my training and experience, it appears that at least one of the videos may
be of an underage boy. During the course of our conversations, the defendant said he wanted
to watch these types of videos with me.

9. Law enforcement officials determined, using the photograph of the
defendant JASON SETO’s face that he sent me and comparing it with known photographs of
the defendant, that the photograph the defendant sent me was of aJASON SETO. In
addition, during our conversations, the defendant used the alias “Carlos Sanchez” as his
username. Eventually I asked if Carlos was his real name, and the defendant replied, “Jason

. Carlos.”
Case 1:19-mj-00795-RLM Document 1 Filed 09/06/19 Page 5 of 6 PagelID #: 5

10. | When talking on the dating application, the defendant JASON SETO
sent me the GPS coordinates of where he was located in Queens, NY. The coordinates were
less than .4 miles from the defendant’s home address, in Astoria in Queens. In addition,
when I told the defendant I was near LaGuardia Airport, he said “ur super close to me. . .”
The defendant’s address is approximately 2.5 miles from LaGuardia Airport.

11. | The defendant JASON SETO repeatedly asked when we could meet up.
For example, on August 23, 2019, he said “so can we chill next week what u think?” When
asked what he would want to do when we met up, he said “Get to know, kiss and suk dick.”
On August 24, 2019, he wrote “What is really important to me is that me seeing u make time
for us next week so we can see each other.” At one point, when I said that I usually resided
in the Dominican Republic, the defendant offered to fly down there to see me. On September
5, after two weeks of discussing the sexual acts he wanted to do with me, and just one day
earlier saying to me “I want to suck u and be sucked,” the defendant and I discussed where we
could meet up the next day. J asked if we could meet at the Five Guys at LaGuardia Airport.
The defendant stated after we met “we can head back to my place.” We eventually planned
to meet at approximately 6:00 p.m. At 5:36 p.m., the defendant texted me that he could meet
up in thirty minutes or less.

12. On September 5, 2019, at approximately 5:50 p.m., law enforcement
officers observed the defendant JASON SETO leaving his residence in Astoria. At
approximately 6:07 p.m., law enforcement officers observed the defendant arrive at
LaGuardia Airport. The defendant messaged me asking where I was, and IJ said I was in the

bathroom. Law enforcement officers then observed the defendant go to the bathrooms at
Case 1:19-mj-00795-RLM Document1 Filed 09/06/19 Page 6 of 6 PagelD #: 6

6
LaGuardia Airport. I then messaged the defendant that I was at the Five Guys, the restaurant
where we originally planned to meet. Law enforcement officers then observed the defendant
go to the Five Guys. When he entered the Five Guys, I and other law enforcement officers
placed the defendant under arrest.

13. After his arrest, I read the defendant JASON SETO his Miranda rights,
which he waived, and he signed a Miranda waiver form. The defendant then admitted that he
was the one talking to an individual who said he was 14 years old.

14. During his Mirandized post-arrest interview, the defendant JASON
SETO gave me consent to search the phone in his possession for the chats with the individual
he believed to be 14 years old. The defendant’s phone contained the chats that I had with
him on the Telegram application where he attempted to entice me, posing a 14-year-old boy,
to have sex.

WHEREFORE, your deponent respectfully requests that the defendant JASON
SETO be dealt with according to law.

Ded- 2X AON

DAMON GERGAR

Task Force Officer

United States Department of Homeland Security,
Homeland Security Investigations

 

Sworn to before me this
6th day of September, 2019
f

 

, .
THE HONORABLE ROANNE L. MANN

CHIEF UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
